Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport In sd Colony on Monday the 20th Day of July A. D. 1747.
Present the Honble Wm Strengthfield Esqr D. Judge.
The Court being opened.
The Libel and Citation being read. Mr Henry Paget of Providence comes into Court and Enacts and binds himself to pay Costs of Court, as shall be awarded.
Henry Paget.
Plea entered in Court and after several Pleas was made on both sides, his Honr the D. Judge adjourned the Court untill nine o Clock in the morning.
*411The Court opened accordingly at wob time his Honr the Judge gave his Decree as follows Viz*
Francisco Yudice A Spaniard being An Alien enemy I am of Opinion hath no right to be heard in this Court, I therefore dismiss the libel and order the Cost of this Court to be paid by the person who hath enacted for the same.
Wm Strengthfield
Newport July 21st 1747